United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 12-3584
                          ___________________________

                              Andrew Ellis; Harriet Ellis

                        lllllllllllllllllllll Plaintiffs - Appellants

                                             v.

      City of Minneapolis, a municipal corporation; John and Jane Does 1-10

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                      Appeal from United States District Court
                     for the District of Minnesota - Minneapolis
                                    ____________

                               Submitted: June 12, 2013
                                 Filed: July 12, 2013
                                    [Unpublished]
                                   ____________

Before LOKEN, BRIGHT, and BYE, Circuit Judges.
                           ____________

PER CURIAM.

       Appellants Andrew and Harriet Ellis owned a rental property in Minneapolis
that suffered extensive damage from a fire on January 10, 2006. The City of
Minneapolis (“the City”) sought to demolish the property after the fire, but postponed
the demolition because Andrew Ellis said he would rehabilitate the property. When
Ellis failed to begin rehabilitation in a timely fashion, the City declared the property
a nuisance and the City Council voted to demolish the property. The property was
demolished in June 2006. The Ellises appealed the demolition to the City and
subsequently to the Minnesota Court of Appeals. The court of appeals initially
remanded for further findings, but when the Ellises appealed the demolition order a
second time, the court affirmed the City’s actions. Ellis v. City of Minneapolis, No.
A07-2440, 2009 WL 113256 at *1 (Minn. Ct. App. Jan. 20, 2009).

       The Ellises filed a pro se complaint in federal district court on January 9, 2012,
asserting claims against the City for negligence and violations of the Federal Fair
Housing Act (“FHA”), Minnesota state building code, and due process. They also
sought injunctive relief under the FHA. The City moved to dismiss the complaint for
failure to state a claim or, in the alternative, for a more definite statement. Andrew
Ellis wrote to the district court prior to the scheduled hearing on the motion to dismiss
and requested that the hearing be cancelled, stating “I respectfully stand on my pro-se
pleadings.” The district court cancelled the hearing and took the matter under
advisement. One week later, Andrew Ellis wrote another letter to the district court,
this time asking for leave to amend the complaint. The letter did not include a copy
of the proposed complaint.

       On August 15, 2012, the district court dismissed the Ellises’ complaint. The
district court found the FHA claims time-barred and subject to dismissal for failure
to state a claim. The Ellises then filed a Rule 59(e) motion to alter, amend, or vacate
the judgment. The Ellises argued that the district court erred by failing to mention
Andrew Ellis’s second letter in its order, by denying leave to amend, by granting the
City’s motion to dismiss instead of the motion for a more definite statement, and by
concluding there were no ongoing FHA violations pleaded. The district court denied
the Rule 59(e) motion. The district court concluded that no motion to amend was
ever properly before the court and any amendment of the complaint would be futile.
On appeal, the Ellises challenge the dismissal of their FHA claims, the denial of leave
to amend, and the denial of their Rule 59(e) motion.

                                          -2-
       After reviewing de novo the City’s motion to dismiss the complaint, we affirm
the dismissal. The complaint failed to state a claim under the FHA. Although we
must assume all the factual allegations in the complaint to be true and construe them
in the light most favorable to the plaintiff, a complaint must contain more than
conclusory allegations to survive a motion to dismiss. Hanten v. Sch. Dist. of
Riverview Gardens, 183 F.3d 799, 805 (8th Cir. 1999). While courts liberally
construe pro se complaints, pro se litigants must still allege sufficient facts to state
a plausible claim for relief. Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985).
The Ellises’ complaint fails to state an FHA claim because it merely recites the
elements of an FHA cause of action without alleging specific facts to support the
plausibility of the claim. Additionally, even if the Ellises’ FHA claims had been
sufficiently pleaded, they would nonetheless be time-barred. See 42 U.S.C. §
3613(a)(1)(A). The only specific factual events alleged in the complaint, the fire and
the demolition, both occurred in 2006. The complaint was filed in 2012, well after
the two-year limitations period for filing FHA claims had run. Furthermore, the
complaint did not sufficiently allege any ongoing FHA violations.

       We also conclude that the district court did not abuse its discretion in denying
the Ellises’ requests to amend their complaint. The Ellises assert they made two such
requests. First, the Ellises’ memorandum in opposition to the motion to dismiss
stated, “In the alternative, the Plaintiff seeks leave to amend his complaint in order
to cure pleading deficiencies should the court rule his complaint does not comply
with the standards required for plausibility pleading.” Andrew Ellis’s second letter
to the court also requested “permission to amend [the] complaint.” As the district
court noted, it never received a proper motion to amend the complaint. In both
instances, the Ellises failed to comply with the local rule governing motions to
amend, which required the submission of a copy of the proposed complaint as well
as a redlined copy highlighting the changes. D. Minn. L.R. 15.1. We have repeatedly
held that a district court does not abuse its discretion in denying leave to amend when
the party seeking leave has failed to follow procedural rules or failed to attach the

                                          -3-
proposed complaint. See, e.g., O’Neil v. Simplicity, Inc. 574 F.3d 501, 505 (8th Cir.
2009); Meehan v. United Consumers Club Franchising Corp., 312 F.3d 909, 913 (8th
Cir. 2002).

       Finally, we conclude that the district court did not abuse its discretion in
denying the Ellises’ Rule 59(e) motion. A Rule 59(e) motion serves a limited
function: “correcting manifest errors of law or fact or to present newly discovered
evidence.” United States v. Metro. St. Louis Sewer Dist., 440 F.3d 930, 933 (8th Cir.
2006) (internal quotation and citation omitted). As explained above, there were no
errors of law in need of correction. In their Rule 59(e) motion, the Ellises also sought
post-judgment amendment of the complaint. Such motions are disfavored. See
Morrison Enters., L.L.C. v. Dravo Corp., 638 F.3d 594, 610 (8th Cir. 2011).
Furthermore, the Ellises again failed to comply with local procedural rules by
omitting a redlined copy outlining the proposed changes to their complaint. The
district court therefore did not abuse its discretion by denying the Rule 59(e) motion
and denying post-judgment leave to amend.

Affirmed.

                        ______________________________




                                          -4-